Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 2, 2021

                                      No. 04-14-00500-CR

                                       Edward ROMERO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3128
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        This court’s opinion affirming the trial court’s judgment as modified issued in this appeal
on July 22, 2015, and this court’s mandate issued on September 21, 2015. On June 30, 2021,
appellant filed a “Motion for an Order to Direct the Bexar County District Attorney’s Office to
Recuse or Disqualify from Further Postconviction Litigation in This Matter.” Because this
court’s plenary power has expired, this court does not have jurisdiction to rule on appellant’s
motion. Accordingly, the motion is DISMISSED FOR LACK OF JURISDICTION.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court